Citation Nr: 1530828	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, lumbar fusion L4-L5 with residual scar (lumbar spine disability), currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected left knee strain with chondromalacia and osteoarthritis, status post meniscus tear and residual scar (left knee strain), currently rated 10 percent disabling. 

3.  Whether the reduction in the evaluation of DJD of the right knee from 10 percent to 0 percent from April 4, 2011 to October 17, 2012 was proper, to include whether a rating in excess of 10 percent prior to April 4, 2011 and after October 17, 2012 is warranted.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION


The Veteran served on active duty from March 1971 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied increased ratings for a lumbar spine disability and left knee strain.  The RO granted a temporary total rating for left knee surgery from September 28, 2010 to November 30, 2010.  The RO also reduced the Veteran's disability rating for DJD of the right knee from 10 percent to 0 percent, effective April 4, 2011.  An April 2013 rating decision, in part, granted an increased, 10 percent rating for DJD of the right knee, effective October 18, 2012.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.

The April 2015 rating decision also granted a temporary total rating due to lumbar spine surgery from March 11, 2014 to April 31, 2014.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

From the Veteran's testimony at his hearing, it is unclear if all of his treatment records from VA, private health care providers, and TRICARE relating to his bilateral knee and lumbar spine conditions are of record.  In addition, the Veteran testified that he underwent substantial treatment for his left knee strain from April 4, 2011 to October 17, 2012, the period in which his rating was reduced.  He essentially asserted that this treatment would demonstrate that the reduction was not proper.  Therefore, the Veteran should be provided an additional opportunity to identify additional treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be  determinative of the claim).

Additionally, the Board notes that additional medical evidence and VA examinations pertinent to the issues on appeal have been obtained by the RO, but not considered in conjunction with the current appeal.  Such new evidence should be considered upon readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his bilateral knee and lumbar spine disabilities.  Specifically he should identify any left knee treatment records from April 4, 2011 to October 17, 2012.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.  

2.  Ongoing VA treatment records since December 2013 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

3.  After the development requested above has been completed to the extent possible, the AOJ should again adjudicate the claims, to include the additional evidence added to the record since the statement of the case.  If the benefits sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

